UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1026


In re:   PAUL LESLIE COX,

                Petitioner.


                On Petition for a Writ of Mandamus


Submitted:   July 28, 2011                  Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul Leslie Cox, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul Leslie Cox petitions for a writ of mandamus or

prohibition   seeking      an    order    from       this     court   to   the    South

Carolina   Attorney    General     to    provide       him    with    copies     of   his

trial    transcripts      from    1987,       copies     of     his    warrants       and

indictments, and a copy of the statute of limitations.                          He also

seeks answers to specific legal inquiries, and a copy of the

Magna Carta, the Declaration of Independence, and Title 42 of

the United States Code.          We conclude that Cox is not entitled to

mandamus or prohibition relief.

     Mandamus relief and prohibition are drastic remedies and

should be used only in extraordinary circumstances.                             Kerr v.

United   States   Dist.    Court,    426      U.S.     394,    402    (1976);    United

States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003); In re

Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983).                         Further, these

writs are available only when the petitioner has a clear right

to the relief sought.           In re First Fed. Sav. & Loan Ass’n, 860

F.2d 135, 138 (4th Cir. 1988); In re Banker’s Trust Co., 775

F.2d 545, 547 (3d Cir. 1985).

           The relief sought by Cox is not available by way of

mandamus or prohibition.           Accordingly, although we grant leave

to proceed in forma pauperis, we deny the petition for a writ of

mandamus or prohibition.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                          2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                        PETITION DENIED




                                    3